Hay, Judge,
delivered the opinion of the court:
The defendant was granted a new trial in this case as a result of the decision of the Supreme Court of the United States in the case of United States v. Ferris, 265 U. S. 165.
In that case it was decided that an officer serving with troops in instruction camps in this country during the war with Germany is not entitled to be paid under the provision of the statute which reads:
“ That in time of war every officer serving with troops operating against an enemy who shall exercise, under assignment in orders issued by competent authority, a command above that pertaining to his grade, shall be entitled to receive the pay and allowances of the grade appropriate to the command so exercised. * * * ”
It is said in the case cited that “ Troops in instruction camps across the ocean from the field of war can not in any proper sense be held to be operating against the enemy.”
The court in this case citing United States v. Ferris, supra, at page 161, stated: “ We agree with the opinion of the Paymaster General in 1898 in this matter. He said: ‘As yet, although war has been declared to exist between Spain and the United States, there are, in my opinion, with the exception of the troops embarked for the Philippine Islands, no troops operating against an enemy. There is within our borders no enemy, within the meaning of the law, for troops to operate against. An army has been called together and is being drilled, disciplined, and prepared to operate against an enemy, but until that army embarks for a foreign country or until an enemy appears on our shores and the army confronts it, it is held that no officer can receive the pay of a higher grade by virtue of anything in the act referred to.’ ”
*507In accordance with the opinion of the Supreme Court of the United States, so expressed, we are of opinion that the plaintiff was entitled to receive pay under the provisions of the statute above cited from June 22, 1918, the date of his embarkation, to November 6, 1918, which amounts to the sum of $191.80. Judgment will be entered accordingly.
Graham, Judge; Downey, Judge; Booth, Judge; and Campbell, Chief Justice, concur.